         Case 1:20-cv-03613-MKV Document 1 Filed 05/08/20 Page 1 of 29



 Evan J. Smith
 BRODSKY & SMITH, LLC
 240 Mineola Boulevard
 First Floor
 Mineola, NY 11501
 Telephone:    516.741.4977
 Facsimile:    516.741.0626
 esmith@brodskysmith.com

 Attorneys for Plaintiff


                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK


 MAIN LINE CAPITAL INVESTMENTS,                    Case No.:
 LLC,

                           Plaintiff,              COMPLAINT FOR:
                                                   (1) Violation of § 14(a) of the Securities
                 vs.                               Exchange Act of 1934
                                                   (2) Violation of § 20(a) of the Securities
 MOBILE MINI, INC., ERIK OLSSON,
                                                   Exchange Act of 1934
 FREDERICK G. McNAMEE, JEFFREY
 S. GOBLE, JAMES J. MARTELL,
 KIMBERLY J. McWATERS,
 LAWRENCE TRACHTENBERG,
                                                   DEMAND FOR JURY TRIAL
 MICHAEL L. WATTS, SARA R. DIAL,
 STEPHEN A. McCONNELL, MICHAEL
 W. UPCHURCH, KELLY WILLIAMS,
 WILLSCOT CORPORATION, and
 PICASSO MERGER SUB, INC.,

                           Defendants.


       Plaintiff Main Line Capital Investments, LLC (“Plaintiff”), by its attorneys, files this action

against the defendants and alleges upon information and belief, except for those allegations that

pertain to him, which are alleged upon personal knowledge, as follows:
            Case 1:20-cv-03613-MKV Document 1 Filed 05/08/20 Page 2 of 29



                                 SUMMARY OF THE ACTION

       1.       Plaintiff brings this action on behalf of itself as a stockholder of Mobile Mini, Inc.

(“Mobile Mini” or the “Company”) against Mobile Mini and Mobile Mini’s Board of Directors

(the “Board” or the “Individual Defendants”), for violations of Sections 14(a) and 20(a) of the

Securities and Exchange Act of 1934 (the “Exchange Act”), related to the Individual Defendants’

efforts to sell the Company to WillScot Corporation, through its wholly-owned subsidiary Picasso

Merger Sub, Inc. (“Merger Sub,” and with WillScot Corporation, “WillScot”)(collectively with

Mobile Mini and the Individual Defendants, the “Defendants”). Plaintiff challenges and seeks to

enjoin an upcoming stockholder vote on a proposed transaction by which WillScot will acquire

each issued and outstanding share of Mobile Mini (the “Proposed Transaction” or “Merger”)

without proper disclosure of, or material misleading disclosure of, facts relevant to the Proposed

Transaction.

       2.       Mobile Mini and WillScot entered into the merger agreement underlying the

Proposed Transaction on March 2, 2020. Thereafter, on May 6, 2020, Mobile Mini filed a

Definitive Proxy Statement on Schedule DEFM14A (the “Proxy”) with the SEC in support of the

Proposed Transaction.

       3.       In violation of Sections 14(a) and 20(a) of the Exchange Act, defendants caused to

be filed the materially deficient Proxy on May 6, 2020 with SEC in an effort to solicit stockholders,

including Plaintiff, to vote their Mobile Mini shares in favor of the Proposed Transaction. The

Proxy is materially deficient, deprives Plaintiff of the information it needs to make an intelligent,

informed and rational decision of whether to vote its shares in favor of the Proposed Transaction.

As detailed below, the Preliminary Proxy omits and/or misrepresents material information

concerning, among other things: (a) the sales process and certain conflicts of interest for


                                                  2
            Case 1:20-cv-03613-MKV Document 1 Filed 05/08/20 Page 3 of 29



management; (b) the financial projections for Mobile Mini and WillScot provided by Mobile Mini

and WillScot to Mobile Mini’s financial advisors Barclays Capital, Inc. (“Barclays”) and Goldman

Sachs & Co., LLC (“Goldman Sachs”), as well as to WillScot’s financial advisors Morgan Stanley

& Co. LLC (“Morgan Stanley”) and Stifel, Nicolaus, & Co., Inc. (“Stifel”) for use in its financial

analyses; and (c) the data and inputs underlying the financial valuation analyses that purport to

support the fairness opinion provided by the Company’s and WillScot’s financial advisors.

       4.       Absent judicial intervention, the Merger vote will occur without Plaintiff being

properly informed of relevant information material to its decision on how to cast its vote.

Accordingly, this action seeks to enjoin the Proposed Transaction and compel the Individual

Defendants to properly disclose material information, and to recover damages resulting from

violations of federal securities laws by Defendants.

       5.       Plaintiff alleges that it is entitled to enjoin the Proposed Transaction or,

alternatively, to recover damages in the event that the Proposed Transaction is consummated.

                                         THE PARTIES

       6.       Plaintiff Main Line Capital Investments, LLC is and has been a stockholder of

Mobile Mini during all relevant times hereto.

       7.       Defendant Mobile Mini is a Delaware corporation that maintains its principal place

of business at 4646 E. Van Buren Street, Suite #400, Phoenix, AZ 85008. Mobile Mini, together

with its subsidiaries, provides portable storage and specialty containment solutions in the United

States, the United Kingdom, and Canada. The Company trades on the NasdaqGS under the symbol

“MINI.”

       10.      Defendant Erik Olsson (“Olsson”) has served on the Board of Company at all

relevant times. Olsson also serves as the Chairman of the Board.


                                                3
         Case 1:20-cv-03613-MKV Document 1 Filed 05/08/20 Page 4 of 29



       11.    Defendant Frederick G. McNamee ("McNamee") has been a Director of the

Company at all relevant times. McNamee also serves on the Board’s Audit and Nominating &

Corporate Governance Committees.

       12.    Defendant Jeffrey S. Goble ("Goble") has been a Director of the Company at all

relevant times. Goble also serves on the Board’s Compensation and Nominating & Corporate

Governance Committees.

       13.    Defendant James J. Martell ("Martell") has been a Director of the Company at all

relevant times. Martell also serves as the Chair of the Board’s Nominating & Corporate

Governance Committee and on the Board’s Compensation and Audit Committees.

       14.    Defendant Kimberly J. McWaters ("McWaters") has been a Director of the

Company at all relevant times. McWaters also serves on the Board’s Compensation and Audit

Committees.

       15.    Defendant Lawrence Trachtenberg ("Trachtenberg") has been a Director of the

Company at all relevant times. Trachtenberg also serves as the Chair of the Board’s Compensation

Committee and on the Board’s Audit Committee. Trachtenberg is also classified as a “Financial

Expert” by the Company.

       16.    Defendant Michael L. Watts ("Watts") has been a Director of the Company at all

relevant times. Watts also serves on the Board’s Compensation Committee.

       17.    Defendant Sara R. Dial (“Dial") has been a Director of the Company at all relevant

times. Dial also serves as the Chair of the Board’s Compensation Committee and on the Board’s

Nominating & Corporate Governance Committee.

       18.    Defendant Stephen A. McConnell ("McConnell") has been a Director of the

Company at all relevant times. McConnell also serves on the Board’s Nominating & Corporate


                                               4
          Case 1:20-cv-03613-MKV Document 1 Filed 05/08/20 Page 5 of 29



Governance and Audit Committees. McConnell is also classified as a “Financial Expert” by the

Company.

        19.     Michael W. Upchurch (“Upchurch”) has been a Director of the Company at all

relevant times. Upchurch also serves on the Board’s Audit Committee. Upchurch is also classified

as a “Financial Expert” by the Company.

        20.     Kelly Williams (“Williams”) has been a Director of the Company at all relevant

times. In addition, Williams serves as the Company’s Chief Executive Officer (“CEO”).

        21.     The Individual Defendants in paragraphs 10-21 are, and at all times relevant hereto

have been, directors of Mobile Mini.

        22.     Each Individual Defendant herein is sued individually, as a conspirator and aider

and abettor, as well as in their capacity as an officer and/or director of the Company, and the

liability of each arises from the fact that they have engaged in all or part of the unlawful acts, plans,

schemes, or transactions complained of herein.

        23.     Defendant WillScot Corporation is a Delaware corporation that maintains its

principal place of business at 901 S. Bond Street, Suite 600, Baltimore, MD 21231. WillScot

together with its subsidiaries, provides various modular space and portable storage solutions in the

United States, Canada, and Mexico. The Company trades on the NasdaqCM under the symbol

“WSC.”

        24.     Defendant Merger Sub is a Delaware corporation and a wholly-owned subsidiary

of WillScot.

                                  JURISDICTION AND VENUE

        25.     This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges


                                                   5
          Case 1:20-cv-03613-MKV Document 1 Filed 05/08/20 Page 6 of 29



violations of Sections 14(a) and 20(a) of the Exchange Act. This action is not a collusive one to

confer jurisdiction on a court of the United States, which it would not otherwise have.

        26.     Personal jurisdiction exists over each Defendant either because the Defendant

conducts business in or maintains operations in this District, or is an individual who is either

present in this District for jurisdictional purposes or has sufficient minimum contacts with this

District as to render the exercise of jurisdiction over defendant by this Court permissible under

traditional notions of fair play and substantial justice.

        27.     Venue is proper in this District pursuant to 28 U.S.C. § 1391 because a substantial

portion of the alleged wrongs took place in this District and the Company’s common stock trades

on the NASDAQ Composite, which is headquartered in this District.

                                SUBSTANTIVE ALLEGATIONS

Company Background

        28.     Mobile Mini together with its subsidiaries, provides portable storage and specialty

containment solutions in the United States, the United Kingdom, and Canada.

        29.     The Company operates through three segments: Storage Solutions North America,

Storage Solutions United Kingdom, and Tank & Pump Solutions. The Company offers various

portable storage and office products, including steel storage containers and steel ground level

offices to construction companies, retailers, medical centers, schools, utilities, distributors,

military, hotels, restaurants, entertainment complexes, and households for various applications,

such as storage of construction materials and equipment, retail and manufacturing inventory,

documents and records, and other goods.

        30.     Mobile Mini also provides a range of specialty containment equipment, such as

steel tanks, stainless steel tank trailers, and pumps and filtration equipment, as well as roll-off,

vacuum, and dewatering boxes.
                                                   6
         Case 1:20-cv-03613-MKV Document 1 Filed 05/08/20 Page 7 of 29



       31.     In addition, the Company offers specialty containment services comprising

transportation of containers for waste management; waste management oversight and services;

system design services, including pumping assessment, filtration, and temporary storage; and field

services to install and connect customer containment equipment. The Company primarily leases

its specialty products for chemical, refinery, oil and natural gas drilling, mining, and environmental

service customers.

       32.     As of December 31, 2019, the Company operated a rental fleet of approximately

200,200 storage solution containers and units; and 12,700 units of tank and pump solutions. Its

network also consisted of 120 storage solutions locations, 20 tank and pump solutions locations

and 16 combined locations.

The Proposed Transaction

       33.     On March 2, 2020, Mobile Mini and WillScot announced the Proposed Transaction.

The press release states in relevant part as follows:

       BALTIMORE & PHOENIX (March 2, 2020) – WillScot Corporation
       (NASDAQ: WSC) (“WillScot”) and Mobile Mini, Inc. (NASDAQ: MINI) today
       announced the companies have entered into a definitive merger agreement under
       which WillScot, a leading specialty rental services provider of innovative modular
       space and portable storage solutions across North America, will combine with
       Mobile Mini, a leading provider of portable storage solutions serving customers in
       the U.S., U.K., and Canada. Mobile Mini stockholders will receive 2.4050 shares
       of WillScot common stock for each share of Mobile Mini common stock in an all-
       stock merger of equals transaction.

       The implied total enterprise value of the combined company is approximately $6.6
       billion. Upon completion of the transaction, current WillScot and Mobile Mini
       stockholders will own 54% and 46% of the combined company, respectively. The
       transaction is expected to close in the third quarter of 2020.

       This combination brings together WillScot’s leading modular space capabilities
       with Mobile Mini’s leading portable storage solutions. The combined company will
       benefit from complementary capabilities, a diverse customer base, a broad
       geographic footprint, increased scale, and multiple levers for growth driven by
       enhanced product and service offerings as well as significant cost savings.

                                                  7
    Case 1:20-cv-03613-MKV Document 1 Filed 05/08/20 Page 8 of 29




Brad Soultz, President and Chief Executive Officer of WillScot, commented,
“today’s announcement represents a milestone event for both WillScot and Mobile
Mini. The combination of our two great companies creates a leading provider of
modular space and portable storage solutions, with a broadened footprint and
expanded fleet ideally positioned to benefit from the cross-selling of WillScot’s
Ready to Work solutions and Mobile Mini’s managed services offerings. The
combined company will benefit from diversified and predictable lease revenue
streams, as well as a strong balance sheet and robust free cash flow profile,
facilitating further growth and enhancing our ability to generate superior returns for
our stockholders. I am very excited to combine with Mobile Mini and could not be
prouder of the WillScot team that made it possible.”

Kelly Williams, President and Chief Executive Officer of Mobile Mini, said, “We
are pleased to join forces with WillScot to offer customers the largest portfolio of
modular space and portable storage solutions in North America. We look forward
to working with the WillScot team to successfully integrate our great businesses
and deliver strong, predicable growth and profitability to stockholders over the long
term, all while maintaining our commitment to our culture and focus on customer
service.”

Compelling Strategic Rationale

•    Combines two iconic industry leaders – a leading provider of modular space
     solutions and a leading provider of portable storage solutions – with best-in
     class teams and proven track records of delivering profitable growth and
     stockholder value.

•    Creates industry-leading specialty leasing platform with enhanced ability to
     serve customers through a combination of distinct but complementary
     portfolios with leading brands and broad geographic footprint.

•    $50 million of anticipated annual cost synergies for this transaction with
     significant upside for incremental revenue synergies supported by cross-
     customer pull through, expansion of WillScot’s value adding products and
     services offering across Mobile Mini’s steel ground level offices, and expansion
     of Mobile Mini’s managed services offering across WillScot’s customer base.

•    Strengthens combined customer valuation proposition across diverse end
     markets via pull through from modular to storage and vice versa.

•    Significant capital allocation flexibility underpinned by an expected combined
     free cash flow2 of greater than $290 million and supported by a $2.9 billion
     NBV fleet generating predictable and strong recurring revenue with >30 months
     average lease duration and >20 years average useful asset life.


                                          8
    Case 1:20-cv-03613-MKV Document 1 Filed 05/08/20 Page 9 of 29



•    Builds on WillScot’s track record of successfully integrating the ModSpace,
     Tyson and Acton acquisitions, while driving over $70 million of annual cost
     synergies.

Organizational Structure

Following the close of the transaction, Brad Soultz, WillScot’s Chief Executive
Officer, will serve as Chief Executive Officer of the combined company, Kelly
Williams, Mobile Mini’s President and Chief Executive Officer, will serve as
President and Chief Operating Officer of the combined company, Tim Boswell,
WillScot’s Chief Financial Officer, will serve as Chief Financial Officer of the
combined company and Chris Miner, Mobile Mini’s General Counsel, will serve
as General Counsel of the combined company.

The combined company’s board of directors will consist of 11 directors, 6 of which
are members from the WillScot Board of Directors and 5 of which are members
from the Mobile Mini Board of Directors. Erik Olsson, the Non-Executive
Chairman of the Board of Directors of Mobile Mini, will serve as Non-Executive
Chairman of, and Gerry Holthaus, Non-Executive Chairman of the Board of
Directors at WillScot, will serve as Lead Independent Director of, the board of
directors of the combined company.

Combination Overview and Financial Rationale

Mobile Mini stockholders will receive 2.405 shares of WillScot common stock for
each share of Mobile Mini common stock held and, based on the closing price of
WillScot’s Class A common stock on February 28, 2020, the consideration implies
a premium of 8% to the closing price of Mobile Mini common stock on the same
day. As part of the transaction, TDR Capital will exchange all of its shares of
Williams Scotsman Holdings Corp. into approximately 10.6 million shares of
WillScot Class A common stock pursuant to the Exchange Agreement dated
November 29, 2017 among WillScot, Williams Scotsman Holdings Corp. and
affiliates of TDR Capital, and all shares of WillScot’s Class B Common Stock will
be cancelled for no consideration. Upon the effective time of the merger, the
combined company will have a single class of common stock.

This combination is expected to result in an estimated enterprise value for the
combined company at announcement of $6.6 billion, $1.7 billion in combined 2019
revenue and ~$650 million in combined 2019 Adjusted EBITDA1, including an
estimated $50 million of cost synergies from this transaction. With over $290
million of annual free cash flow generation and net leverage of 3.8x3 Adjusted
EBITDA1 at close, this transaction demonstrates the combined company’s
financial strength, significant liquidity, and cash flow generation to provide for
ongoing growth and stockholder value creation.



                                        9
          Case 1:20-cv-03613-MKV Document 1 Filed 05/08/20 Page 10 of 29



        Additionally, the management teams anticipate $50 million in annualized gross pre-
        tax cost synergies, approximately 80% of which are expected to be realized in the
        combined company’s run-rate within two years of closing. The cost of achieving
        the synergies is expected to be approximately 150% of the total cost synergies.
        Significant opportunities for long-term revenue synergy generation are also
        anticipated, supported by a broad expansion of service offerings. The transaction is
        expected to be highly accretive with greater than 10% free cash flow per share
        accretion by end of 2021.

        The transaction has been approved by the Boards of Directors of WillScot and
        Mobile Mini. The transaction is subject to customary closing conditions, including
        receipt of customary antitrust approval and approval by the stockholders of each
        company, and is expected to close in third quarter of 2020. Additionally, the
        transaction also has the support of TDR Capital, which has entered into a customary
        voting agreement in support of the transaction. TDR Capital will be subject to a
        contractual lock-up for six months following closing. In the first year following the
        lock-up, TDR Capital will be prohibited from selling more than 50% of its shares
        of the combined company.

        Morgan Stanley & Co. LLC served as the lead financial advisor to WillScot,
        Rothschild & Co. served as the financing advisor to WillScot, and Stifel, Nicolaus
        & Co., Inc. served as the financial advisors to the special committee of WillScot’s
        Board of Directors. BofA Securities Inc., Deutsche Bank Securities Inc., and J.P.
        Morgan Securities LLC served as additional financial advisors to WillScot. Allen
        & Overy LLP acted as external legal counsel to WillScot. Barclays Capital Inc. and
        Goldman Sachs & Co. LLC served as the financial advisors to Mobile Mini, and
        Davis Polk & Wardwell LLP acted as external legal counsel to Mobile Mini.

The Flawed Sales Process

        34.       The Proxy provides materially misleading or omits material information when

describing the background of the Proposed Transaction including the sales process, or lack thereof,

that led to it.

        35.       As an initial matter the Proxy fails to adequately disclose the specific powers of the

“Finance Committee” of the Mobile Mini Board, what its role in the sales process was, whether it

could veto any potential strategic transaction.




                                                   10
            Case 1:20-cv-03613-MKV Document 1 Filed 05/08/20 Page 11 of 29



           36.   Additionally, the Proxy does not disclose if any market check was conducted by

the Board, the Finance Committee, or any of the Company’s financial advisors during the sales

process, and if so, what potentially interested third parties were contacted and their responses.

           37.   The Proxy also fails to disclose the reasoning behind why the Company required

three separate Financial Advisors, one of which, Duff & Phelps, did not provide a fairness opinion.

           38.   The proxy fails to disclose the amount of consideration paid to Duff & Phelps for

its financial advisory services throughout the sales process.

           39.   Additionally, the Proxy is also unclear as to the nature of any specific standstill

restrictions arising out of the terms of any of the numerous non-disclosure agreements entered into

between Mobile Mini on the one hand and any interested third party, including WillScot, on the

other, and if the terms of any included “don’t-ask, don’t-waive” provisions or standstill provisions

in any such agreements, and if so, the specific conditions, if any, under which such provisions

would fall away.

           40.   Moreover, the Proxy is also unclear as to any differences that may exist between

the various non-disclosure agreements entered into between Mobile Mini and any interested third

parties.

The Materially Misleading and/or Incomplete Preliminary Proxy

           41.   On May 6, 2020, the Mobile Mini Board caused to be filed with the SEC a

materially misleading and incomplete Proxy that, in violation of federal securities laws, failed to

provide the Company’s stockholders, including Plaintiff, with material information and/or

provides with materially misleading information critical to the total mix of information available

to the Company’s stockholders concerning the financial and procedural fairness of the Proposed

Transaction.


                                                 11
         Case 1:20-cv-03613-MKV Document 1 Filed 05/08/20 Page 12 of 29



       Omissions and/or Material Misrepresentations Concerning the Sales Process Leading Up

       to the Proposed Transaction

       42.     Specifically, the Proxy fails to provide material information concerning the process

conducted by the Company and the events leading up to the Proposed Transaction. In particular,

the Proxy fails to disclose:

               a. The nature of any specific standstill restrictions arising out of the terms of any

                   of the non-disclosure agreements entered into between Mobile Mini on the one

                   hand and any interested third party, including WillScot, on the other, and if the

                   terms of any included “don’t-ask, don’t-waive” provisions or standstill

                   provisions in any such agreements, and if so, the specific conditions, if any,

                   under which such provisions would fall away;

               b. The nature of any differences that exist between the various non-disclosure

                   agreements entered into between Mobile Mini and any interested third parties;

               c. The specific powers of the “Finance Committee” of the Mobile Mini Board,

                   what its role in the sales process was, and whether it could veto any potential

                   strategic transaction;

               d. Whether any market check was conducted by the Board, the Finance

                   Committee, or any of the Company’s financial advisors during the sales

                   process, and if so, what potentially interested third parties were contacted and

                   their responses;

               e. The reasoning behind why the Company required three separate Financial

                   Advisors, one of which, Duff & Phelps, did not provide a fairness opinion;




                                                12
         Case 1:20-cv-03613-MKV Document 1 Filed 05/08/20 Page 13 of 29



               f. The amount of consideration paid to Duff & Phelps for its financial advisory

                   services throughout the sales process, and whether any consideration is still

                   owed to them.

       Omissions and/or Material Misrepresentations Concerning Mobile Mini’s Financial

       Projections

       43.     The Proxy fails to provide material information concerning financial projections

provided by Mobile Mini’s management and relied upon by the various financial advisors in their

analyses. Accordingly, the Proxy should have, but fails to, provide certain information in the

projections that Mobile Mini management provided to its and WillScot’s financial advisors.

Courts have uniformly stated that “projections . . . are probably among the most highly-prized

disclosures by investors. Investors can come up with their own estimates of discount rates or []

market multiples. What they cannot hope to do is replicate management’s inside view of the

company’s prospects.” In re Netsmart Techs., Inc. S’holders Litig., 924 A.2d 171, 201-03 (Del.

Ch. 2007).

       44.     With respect to projections for Mobile Mini and WillScot provided by Mobile Mini,

the Proxy fails to disclose all line items used to calculate (a) Adjusted EBITDA, (b) Adjusted

EBIT, (c) Unlevered Free Cash Flows calculated by Barclays; and (d) Unlevered Free Cash Flows

calculated by Goldman Sachs.

       45.     The Proxy also fails to disclose a reconciliation of all non-GAAP to GAAP metrics.

       46.     This information is necessary to provide Company stockholders, including

Plaintiff, a complete and accurate picture of the sales process and its fairness. Without this

information, Plaintiff is not fully informed as to defendants’ actions, including those that may have

been taken in bad faith, and cannot fairly assess the process.


                                                 13
        Case 1:20-cv-03613-MKV Document 1 Filed 05/08/20 Page 14 of 29



       47.    Without accurate projection data presented in the Preliminary Proxy, Plaintiff is

unable to properly evaluate the Company’s true worth, the accuracy of the various financial

analyses in the Proxy, or make an informed decision whether to vote their Company stock in favor

of the Proposed Transaction.

       Omissions and/or Material Misrepresentations Concerning WillScot’s Financial

       Projections

       48.    The Proxy fails to provide material information concerning financial projections

provided by WillScot’s management and relied upon by the various financial advisors in their

analyses. Accordingly, the Proxy should have, but fails to, provide certain information in the

projections that WillScot’s management provided to its and Mobile Mini’s financial advisors.

Courts have uniformly stated that “projections . . . are probably among the most highly-prized

disclosures by investors. Investors can come up with their own estimates of discount rates or []

market multiples. What they cannot hope to do is replicate management’s inside view of the

company’s prospects.” In re Netsmart Techs., Inc. S’holders Litig., 924 A.2d 171, 201-03 (Del.

Ch. 2007).

       49.    With respect to projections for Mobile Mini and WillScot provided by WillScot,

the Proxy fails to disclose all line items used to calculate (a) Adjusted EBITDA, (b) Adjusted

EBIT, (c) Unlevered Free Cash Flows calculated by Morgan Stanley; (d) Unlevered Free Cash

Flows calculated by Stifel; and (e) Estimated Tax Savings from Net Operating Losses.

       50.    The Proxy also fails to disclose a reconciliation of all non-GAAP to GAAP metrics.

       51.    This information is necessary to provide Company stockholders, including

Plaintiff, a complete and accurate picture of the sales process and its fairness. Without this




                                              14
         Case 1:20-cv-03613-MKV Document 1 Filed 05/08/20 Page 15 of 29



information, Plaintiff is not fully informed as to defendants’ actions, including those that may have

been taken in bad faith, and cannot fairly assess the process.

       52.     Without accurate projection data presented in the Preliminary Proxy, Plaintiff is

unable to properly evaluate the Company’s true worth, the accuracy of the various financial

analyses in the Proxy, or make an informed decision whether to vote their Company stock in favor

of the Proposed Transaction.

       Omissions and/or Material Misrepresentations Concerning the Combined Company’s

       Financial Projections

       53.     The Proxy fails to provide material information concerning financial projections

provided by both Mobile Mini and WillScot’s management and relied upon by the various

financial advisors in their analyses. Accordingly, the Proxy should have, but fails to, provide

certain information in the projections that Mobile Mini and WillScot’s management provided to

their financial advisors for projection data related to the potential Combined Company. Courts

have uniformly stated that “projections . . . are probably among the most highly-prized disclosures

by investors. Investors can come up with their own estimates of discount rates or [] market

multiples. What they cannot hope to do is replicate management’s inside view of the company’s

prospects.” In re Netsmart Techs., Inc. S’holders Litig., 924 A.2d 171, 201-03 (Del. Ch. 2007).

       54.     With respect to projections for the Combined Company provided by Mobile Mini

and WillScot, the Proxy fails to disclose all line items used to calculate (a) Adjusted EBITDA, (b)

Adjusted EBIT, (c) Levered Free Cash Flow; and (d) Unlevered Free Cash Flow.

       55.     The Proxy also fails to disclose a reconciliation of all non-GAAP to GAAP metrics.

       56.     This information is necessary to provide Company stockholders, including

Plaintiff, a complete and accurate picture of the sales process and its fairness. Without this


                                                 15
         Case 1:20-cv-03613-MKV Document 1 Filed 05/08/20 Page 16 of 29



information, Plaintiff is not fully informed as to defendants’ actions, including those that may have

been taken in bad faith, and cannot fairly assess the process.

       57.     Without accurate projection data presented in the Preliminary Proxy, Plaintiff is

unable to properly evaluate the Company’s true worth, the accuracy of the various financial

analyses in the Proxy, or make an informed decision whether to vote their Company stock in favor

of the Proposed Transaction.

       Omissions and/or Material Misrepresentations Concerning the Financial Analyses by

       Barclays

       58.     In the Proxy, Barclays describes its fairness opinion and the various valuation

analyses performed to render such opinion. However, the descriptions fail to include necessary

underlying data, support for conclusions, or the existence of, or basis for, underlying assumptions.

Without this information, one cannot replicate the analyses, confirm the valuations or evaluate the

fairness opinion.

       59.     With respect to the Selected Companies Analysis, the Proxy fails to disclose the

following:

               a. The specific benchmark multiples for each comparable company.

       60.     With respect to the Selected Precedent Transaction Analysis, the Proxy fails to

disclose the following:

               (a)     The monetary value of each selected transaction;

               (b)     The date on which each selected transaction closed.

       61.     With respect to the Mobile Mini Standalone Discounted Cash Flow Analysis, the

Proxy fails to disclose the following:




                                                 16
         Case 1:20-cv-03613-MKV Document 1 Filed 05/08/20 Page 17 of 29



               (a)     The inputs and assumptions used to calculate the implied perpetuity growth

rate of 2.0% - 3.0%;

               (b)     The inputs and assumptions used to calculate the discount rate range of

8.5% - 9.5%;

               (c)     The terminal values of Mobile Mini;

               (d)     The line items used to calculate the Company’s projected unlevered free

cash flows;

               (e)     The net debt of the Mobile Mini;

               (f)     The number of fully diluted outstanding shares of Mobile Mini Stock.

       62.     With respect to the Combined Company Discounted Cash Flow Analysis, the Proxy

fails to disclose the following:

               (a)     The inputs and assumptions used to calculate the implied perpetuity growth

rate of 2.25% - 3.25%;

               (b)     The inputs and assumptions used to calculate the discount rate range of

8.5% - 9.5%;

               (c)     The terminal values of the Combined Company;

               (d)     The line items used to calculate the Combined Company’s projected

unlevered free cash flows;

               (e)     The pro-forma net debt of the Mobile Mini;

               (f)     The expected phased-in cost synergies in each applicable year and costs of

achieving such synergies; and

               (g)     The estimated number of fully diluted outstanding shares of Combined

Company common stock.


                                               17
         Case 1:20-cv-03613-MKV Document 1 Filed 05/08/20 Page 18 of 29



       63.     With respect to Mobile Mini Standalone Present Value of Future Share Price

Analysis, the Proxy fails to disclose the following:

               (a)     The inputs and assumptions used to calculate the EV/NTM Adj. EBITDA

rate range of 9.0x – 11.5x to apply to the next twelve months’ Adjusted EBITDA of Mobile Mini;

and

               (b)     The inputs and assumptions used to calculate the discount rate of 12.4%.

       64.     With respect to Combined Company Present Value of Future Share Price Analysis,

the Proxy fails to disclose the following:

               (a)     The inputs and assumptions used to calculate the EV/NTM Adj. EBITDA

rate range of 8.5x – 11.0x to apply to the next twelve months’ Adjusted EBITDA of the Combined

Company.

               (b)     The inputs and assumptions used to calculate the discount rate of 11.4%

       65.     These disclosures are critical for stockholders, including Plaintiff, to be able to

make an informed decision on whether to vote their shares in favor of the Proposed Transaction.

       Omissions and/or Material Misrepresentations Concerning the Financial Analyses by

       Goldman Sachs

       66.     In the Proxy, Goldman Sachs describes its fairness opinion and the various

valuation analyses performed to render such opinion. However, the descriptions fail to include

necessary underlying data, support for conclusions, or the existence of, or basis for, underlying

assumptions. Without this information, one cannot replicate the analyses, confirm the valuations

or evaluate the fairness opinion.

       67.     With respect to the Mobile Mini Standalone Discounted Cash Flow Analysis, the

Proxy fails to disclose the following:


                                                 18
         Case 1:20-cv-03613-MKV Document 1 Filed 05/08/20 Page 19 of 29



               (a)     The inputs and assumptions used to calculate the implied perpetuity growth

rate of 1.0% - 2.0%;

               (b)     The inputs and assumptions used to calculate the discount rate range of

6.5% - 7.5%;

               (c)     The illustrative terminal values range of Mobile Mini;

               (d)     The line items used to calculate the Company’s projected unlevered free

cash flows;

               (e)     The net debt of the Mobile Mini;

               (f)     The number of fully diluted outstanding shares of Mobile Mini Stock.

       68.     With respect to the Combined Company Discounted Cash Flow Analysis, the Proxy

fails to disclose the following:

               (a)     The inputs and assumptions used to calculate the implied perpetuity growth

rate of 1.25% - 2.25%;

               (b)     The inputs and assumptions used to calculate the discount rate range of

6.75% - 7.75%;

               (c)     The illustrative terminal values range of the Combined Company;

               (d)     The pro-forma net debt of the Combined Company;

               (e)     The estimated number of fully diluted outstanding shares of WillScot

common stock following the consummation of the merger.

       69.     With respect to Mobile Mini Standalone Present Value of Future Share Price

Analysis, the Proxy fails to disclose the following:

               (a)     The basis used to calculate the EV/NTM Adj. EBITDA rate range of 9.0x –

11.5x to apply to the next twelve months’ Adjusted EBITDA of the Mobile Mini; and


                                                 19
         Case 1:20-cv-03613-MKV Document 1 Filed 05/08/20 Page 20 of 29



                (b)    The inputs and assumptions used to calculate the discount rate of 8.0%.

       70.      With respect to Pro Forma Present Value to be Received per Share of Mobile Mini

Analysis, the Proxy fails to disclose the following:

                (a)    The basis used to apply the EV/NTM Adj. EBITDA rate range of 8.5x –

11.0x to apply to the next twelve months’ Adjusted EBITDA of the Combined Company.

                (b)    The inputs and assumptions used to calculate the discount rate of 9.0%

       71.      With respect to the Selected Transactions Multiples Analysis, the Proxy fails to

disclose the following:

                (a)    The monetary value of each selected transaction;

                (b)    The date on which each selected transaction closed.

       72.      These disclosures are critical for stockholders, including Plaintiff, to be able to

make an informed decision on whether to vote their shares in favor of the Proposed Transaction.

       Omissions and/or Material Misrepresentations Concerning the Financial Analyses by

       Morgan Stanley

       73.      In the Proxy, Morgan Stanley describes its fairness opinion and the various

valuation analyses performed to render such opinion. However, the descriptions fail to include

necessary underlying data, support for conclusions, or the existence of, or basis for, underlying

assumptions. Without this information, one cannot replicate the analyses, confirm the valuations

or evaluate the fairness opinion.

       74.      With respect to the WillScot Discounted Cash Flow Analysis, the Proxy fails to

disclose the following:

                (a)    The inputs and assumptions used to calculate the implied perpetuity growth

rate of 2.5%;


                                                 20
        Case 1:20-cv-03613-MKV Document 1 Filed 05/08/20 Page 21 of 29



                (b)    The inputs and assumptions used to calculate the discount rate range of

6.1% - 7.4%;

                (c)    The terminal values range of WillScot;

                (d)    The line items used to calculate WillScot’s unlevered free cash flows;

                (e)    The net operating losses of WillScot;

                (f)    The net debt of WillScot.

       75.      With respect to the Mobile Mini Discounted Cash Flow Analysis, the Proxy fails to

disclose the following:

                (a)    The inputs and assumptions used to calculate the implied perpetuity growth

rate of 2.5%;

                (b)    The inputs and assumptions used to calculate the discount rate range of

5.1% - 6.4%;

                (c)    The terminal values range of Mobile Mini;

                (d)    The line items used to calculate Mobile Mini’s unlevered free cash flows;

                (e)    The net operating losses of Mobile Mini;

                (f)    The net debt of Mobile Mini.

       76.      With respect to the WillScot Discounted Equity Value – based on aggregate value

to EBITDA Multiple Analysis, the Proxy fails to disclose the following:

                (a)    The inputs and assumptions used to calculate the aggregate value to

EBITDA multiple range of 7.1x – 9.1x;

                (b)    WillScot’s estimated net debt as of December 31, 2021;

                (c)    The inputs and assumptions used to calculate the discount rate of 8.5%;




                                                21
        Case 1:20-cv-03613-MKV Document 1 Filed 05/08/20 Page 22 of 29



       77.     With respect to the Mobile Mini Discounted Equity Value – based on aggregate

value to EBITDA Multiple Analysis, the Proxy fails to disclose the following:

               (a)    The inputs and assumptions used to calculate the aggregate value to

EBITDA multiple range of 8.8x – 10.8x;

               (b)    Mobile Mini’s estimated net debt as of December 31, 2021;

               (c)    The inputs and assumptions used to calculate the discount rate of 7.1%

       78.     With respect to the WillScot Discounted Equity Value – based on aggregate value

to EBITDA net of capital expenditures multiple Analysis, the Proxy fails to disclose the following:

               (a)    The inputs and assumptions used to calculate the aggregate value to

EBITDA multiple range of 11.5x – 13.5x;

               (b)    WillScot’s estimated net debt as of December 31, 2021;

               (c)    The inputs and assumptions used to calculate the discount rate of 8.5%;

       79.     With respect to the Mobile Mini Discounted Equity Value – based on aggregate

value to EBITDA net of capital expenditures multiple Analysis, the Proxy fails to disclose the

following:

               (a)    The inputs and assumptions used to calculate the aggregate value to

EBITDA multiple range of 11.7x – 13.7x;

               (b)    Mobile Mini’s estimated net debt as of December 31, 2021;

               (c)    The inputs and assumptions used to calculate the discount rate of 7.1%;

       80.     With respect to the Precedent Premia Analysis, the Proxy fails to disclose the

following:

               (a)    The monetary value of each selected transaction;

               (b)    The date on which each selected transaction closed.


                                                22
           Case 1:20-cv-03613-MKV Document 1 Filed 05/08/20 Page 23 of 29



       81.      These disclosures are critical for stockholders, including Plaintiff, to be able to

make an informed decision on whether to vote their shares in favor of the Proposed Transaction.

       Omissions and/or Material Misrepresentations Concerning the Financial Analyses by

       Stifel

       82.      In the Proxy, Stifel describes its fairness opinion and the various valuation analyses

performed to render such opinion. However, the descriptions fail to include necessary underlying

data, support for conclusions, or the existence of, or basis for, underlying assumptions. Without

this information, one cannot replicate the analyses, confirm the valuations or evaluate the fairness

opinion.

       83.      With respect to the Mobile Mini Selected Companies Analysis, the Proxy fails to

disclose the following:

                (a)    The specific benchmark multiples for each comparable company.

       84.      With respect to the Mobile Mini Selected Precedent Transactions Analysis, the

Proxy fails to disclose the following:

                (a)    The specific benchmark multiples for each selected transaction.

                (b)    The monetary value of each selected transaction;

                (c)    The date on which each selected transaction closed.

       85.      With respect to the Mobile Mini Discounted Cash Flow Analysis, the Proxy fails to

disclose the following:

                (a)    The inputs and assumptions used to calculate the range of exit multiples

relevant to Mobile Mini’s estimated 2024 EBITDA of 9.5x to 10.5x;

                (b)    The inputs and assumptions used to calculate the perpetuity growth rate

range of 1.75% - 2.25%;


                                                 23
        Case 1:20-cv-03613-MKV Document 1 Filed 05/08/20 Page 24 of 29



                (c)    The inputs and assumptions used to calculate the discount rate range of

8.7% -9.7%;

                (d)    The line items used to calculate Mobile Mini’s unlevered free cash flows;

                (e)    Mobile Mini’s weighted average cost of capital.

       86.      With respect to the Mobile Mini Discounted Cash Flow Analysis, the Proxy fails to

disclose the following:

                (a)    The inputs and assumptions used to calculate the implied perpetuity growth

rate of 2.5%;

                (b)    The inputs and assumptions used to calculate the discount rate range of

5.1% - 6.4%;

                (c)    The terminal values range of Mobile Mini;

                (d)    The line items used to calculate Mobile Mini’s unlevered free cash flows;

                (e)    The net operating losses of Mobile Mini;

                (f)    The net debt of Mobile Mini.

       87.      With respect to the WillScot Selected Companies Analysis, the Proxy fails to

disclose the following:

                (a)    The specific benchmark multiples for each comparable company.

       88.      With respect to the WillScot Discounted Cash Flow Analysis, the Proxy fails to

disclose the following:

                (a)    The inputs and assumptions used to calculate the range of exit multiples

relevant to WillScot’s estimated 2024 EBITDA of 9.5x to 10.5x;

                (b)    The inputs and assumptions used to calculate the perpetuity growth rate

range of 1.75% - 2.25%;


                                               24
         Case 1:20-cv-03613-MKV Document 1 Filed 05/08/20 Page 25 of 29



               (c)     The inputs and assumptions used to calculate the discount rate range of

7.7% -8.7%;

               (d)     The line items used to calculate WillScot’s unlevered free cash flows;

               (e)     WillScot’s weighted average cost of capital.

        89.    These disclosures are critical for stockholders, including Plaintiff, to be able to

make an informed decision on whether to vote their shares in favor of the Proposed Transaction.

        90.    Without the omitted information identified above, Plaintiff is missing critical

information necessary to evaluate whether the proposed consideration is in its best interests.

Without the key financial information and related disclosures, Plaintiff cannot gauge the reliability

of the fairness opinion and the Board’s determination that the Proposed Transaction is in their best

interests.

                                          FIRST COUNT

                        Violations of Section 14(a) of the Exchange Act
                                    Against All Defendants

        91.    Plaintiff repeats all previous allegations as if set forth in full herein.

        92.    Defendants have disseminated the Proxy with the intention of soliciting

stockholders, including Plaintiff, to vote their shares in favor of the Proposed Transaction.

        93.    Section 14(a) of the Exchange Act requires full and fair disclosure in connection

with the Proposed Transaction. Specifically, Section 14(a) provides that:

               It shall be unlawful for any person, by the use of the mails or by any means
               or instrumentality of interstate commerce or of any facility of a national
               securities exchange or otherwise, in contravention of such rules and
               regulations as the [SEC] may prescribe as necessary or appropriate in the
               public interest or for the protection of investors, to solicit or to permit the
               use of his name to solicit any proxy or consent or authorization in respect
               of any security (other than an exempted security) registered pursuant to
               section 78l of this title.


                                                  25
        Case 1:20-cv-03613-MKV Document 1 Filed 05/08/20 Page 26 of 29



       94.     As such, SEC Rule 14a-9, 17 C.F.R. 240.14a-9, states the following:

               No solicitation subject to this regulation shall be made by means of any
               proxy statement, form of proxy, notice of meeting or other communication,
               written or oral, containing any statement which, at the time and in the light
               of the circumstances under which it is made, is false or misleading with
               respect to any material fact, or which omits to state any material fact
               necessary in order to make the statements therein not false or misleading or
               necessary to correct any statement in any earlier communication with
               respect to the solicitation of a proxy for the same meeting or subject matter
               which has become false or misleading.

       95.     The Proxy was prepared in violation of Section 14(a) because it is materially

misleading in numerous respects and omits material facts, including those set forth above.

Moreover, in the exercise of reasonable care, Defendants knew or should have known that the

Proxy is materially misleading and omits material facts that are necessary to render them non-

misleading.

       96.     The Individual Defendants had actual knowledge or should have known of the

misrepresentations and omissions of material facts set forth herein.

       97.     The Individual Defendants were at least negligent in filing a Proxy that was

materially misleading and/or omitted material facts necessary to make the Proxy not misleading.

       98.     The misrepresentations and omissions in the Proxy are material to Plaintiff and the

Class, and Plaintiff will be deprived of its entitlement to decide whether to vote their shares in

favor of the Proposed Transaction on the basis of complete information if such misrepresentations

and omissions are not corrected prior to the stockholder vote regarding the Proposed Transaction.

                                        SECOND COUNT

                        Violations of Section 20(a) of the Exchange Act
                              Against The Individual Defendants

       99.     Plaintiff repeats all previous allegations as if set forth in full herein.



                                                  26
         Case 1:20-cv-03613-MKV Document 1 Filed 05/08/20 Page 27 of 29



       100.    The Individual Defendants were privy to non-public information concerning the

Company and its business and operations via access to internal corporate documents, conversations

and connections with other corporate officers and employees, attendance at management and

Board meetings and committees thereof and via reports and other information provided to them in

connection therewith. Because of their possession of such information, the Individual Defendants

knew or should have known that the Proxy was materially misleading to Company stockholders.

       101.    The Individual Defendants were involved in drafting, producing, reviewing and/or

disseminating the materially false and misleading statements complained of herein. The Individual

Defendants were aware or should have been aware that materially false and misleading statements

were being issued by the Company in the Proxy and nevertheless approved, ratified and/or failed

to correct those statements, in violation of federal securities laws. The Individual Defendants were

able to, and did, control the contents of the Proxy. The Individual Defendants were provided with

copies of, reviewed and approved, and/or signed the Proxy before its issuance and had the ability

or opportunity to prevent its issuance or to cause it to be corrected.

       102.    The Individual Defendants also were able to, and did, directly or indirectly, control

the conduct of Mobile Mini’s business, the information contained in its filings with the SEC, and

its public statements. Because of their positions and access to material non-public information

available to them but not the public, the Individual Defendants knew or should have known that

the misrepresentations specified herein had not been properly disclosed to and were being

concealed from the Company’s stockholders and that the Proxy was misleading. As a result, the

Individual Defendants are responsible for the accuracy of the Proxy and are therefore responsible

and liable for the misrepresentations contained herein.




                                                 27
        Case 1:20-cv-03613-MKV Document 1 Filed 05/08/20 Page 28 of 29



       103.   The Individual Defendants acted as controlling persons of Mobile Mini within the

meaning of Section 20(a) of the Exchange Act. By reason of their position with the Company, the

Individual Defendants had the power and authority to cause Mobile Mini to engage in the wrongful

conduct complained of herein. The Individual Defendants controlled Mobile Mini and all of its

employees. As alleged above, Mobile Mini is a primary violator of Section 14 of the Exchange

Act and SEC Rule 14a-9. By reason of their conduct, the Individual Defendants are liable pursuant

to Section 20(a) of the Exchange Act.

                                   PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands injunctive relief, in its favor, and against the Defendants,

as follows:

        A.    Preliminarily and permanently enjoining Defendants, their agents, counsel,

 employees and all persons acting in concert with them from consummating the Proposed

 Transaction on the terms presently contemplated;

        B.    To the extent the Proposed Transaction is consummated before entry of this Court’s

 judgment, rescinding it and setting it aside or awarding rescissory damages;

        C.    Directing the Defendants to account to Plaintiff for all damages suffered as a result

 of their wrongdoing;

        D.    Awarding Plaintiff the costs and disbursements of this action, including reasonable

 attorneys’ and experts’ fees and expenses; and

        E.    Granting such other and further relief as this Court may deem just and proper.




                                               28
       Case 1:20-cv-03613-MKV Document 1 Filed 05/08/20 Page 29 of 29



                              DEMAND FOR JURY TRIAL

          Plaintiff hereby demands a jury on all issues which can be heard by a jury.



Dated: May 8, 2020                         BRODSKY & SMITH, LLC

                                           ___________________________
                                           Evan J. Smith
                                           240 Mineola Boulevard
                                           First Floor
                                           Mineola, NY 11501
                                           Telephone:    516.741.4977
                                           Facsimile:    516.741.0626
                                           esmith@brodskysmith.com


                                           Attorneys for Plaintiff




                                              29
